Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claim 2 is relative term which renders the claim indefinite. The term approximately is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the examiner examined the claim as the battery being oriented within the hearing aid.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka (US 20160365751) in view of Takahashi (US 20130162197). 

As to Claim 1, Hatanaka teaches a hearing instrument (ear hook hearing aid 9, Figure 1, [0124]), comprising: a rechargeable battery and a coil configured as at least one of an inductive transmitting or receiving coil, the portable device-use power source device 10 includes a secondary battery 3, a circuit board 63, and a power-receiving module 61. On the circuit board 63 is mounted a charge/discharge circuit 101 including a charging circuit configured to charge the secondary battery 3 with an input of an external power. [0058] The power-receiving module 61 has a power-receiving resonance coil 611 and a power-drawing coil 612, which are configured to receive power supplied from outside by a resonance phenomenon and output to the charging circuit as an external power. At least one of the circuit board 63 and the secondary battery 3 is at least partially arranged on an inner circumference side of the power-receiving resonance coil 611 and the power-drawing coil 612 in the power-receiving module 61. See at least Figures 1-4, thus teaching the coil for inductive transmitting or receiving. Regarding the following: rechargeable battery configured as a layer stack defining a lamination direction of said battery; said coil having an axis oriented perpendicular to said lamination direction, Hatanaka teaches the axial direction of the power receiving module 61 is orthogonal or perpendicular to the direction of battery 3, where the battery 3 is a lithium ion battery. See at least Figures 1-3, [0082]. Hatanaka does not explicitly teach: rechargeable battery configured as a layer stack defining a lamination direction of said battery. Takahashi in related field (Lithium ion battery) teaches on [0237] a lithium ion battery configured as a laminated structure as a lithium ion secondary battery 151. The lithium ion secondary battery 151 illustrated in FIG. 5A includes a power storage cell 155 in an exterior member 153. The lithium ion secondary battery 151 further includes terminal portions 157 and 159 which are connected to the power storage cell 155. For the exterior member 153, a laminate film, a polymer film, a metal film, a metal case, a plastic case, or the like can be used. Also, [0239] teaches although a sealed thin lithium ion secondary battery is described as the lithium ion secondary battery 151 in this embodiment, the external shape of the lithium ion secondary battery 151 is not limited thereto. The external shape of the lithium ion secondary battery 151 may be varied; for example, a button-type lithium ion secondary battery, a cylindrical lithium ion secondary battery, a square-type lithium ion secondary battery, or the like may be employed. Further, although the structure where the positive electrode 165, the negative electrode 163, and the separator 167 are stacked is illustrated in FIGS. 5A and 5B, a structure where a positive electrode, a negative electrode, and a separator are rolled may be employed. See at least Figure 5B. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known laminated structure of the lithium ion battery as taught by Takahashi as a secondary battery 3 of Hatanaka such that the laminated direction is 
As to Claim 2, Hatanaka in view of Takahashi teaches the limitations of Claim 1, and regarding the following: which further comprises a housing ( 91, Figure 1 of Hatanaka), said battery ( battery 3) being disposed in said housing(91) in a position causing said lamination direction to be oriented exactly or approximately in parallel with a viewing direction of a person wearing the hearing instrument in an intended wearing position in or on one of the ears of the person, Hatanaka teaches on Figure 15, the position of battery  within the housing of hearing aid, and Takahashi teaches the battery is a laminated structure, however does not explicitly teach the lamination direction to be oriented exactly or approximately in parallel with a viewing direction of a person wearing the hearing instrument in an intended wearing position in or on one of the ears of the person. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to orient the laminated battery in a desired position (either parallel or perpendicular) with respect to the well-known types of hearing aid (such as ITC, ITE, BTE or CIC), size and shape of the hearing aid. 
As to Claim 3, Hatanaka in view of Takahashi teaches the limitations of Claim 1, and wherein said battery includes a contact configuration having two electrical connection contacts (connection terminals 104a,104b, Figures 2-3 of Hatanaka, [0084]).
As to Claim 4, Hatanaka in view of Takahashi teaches the limitations of Claim 1, and wherein said battery (battery 3 of Hatanaka) has a longitudinal extent, and said connection contacts (104a, 104b) are disposed at a distance from one another being at most one third of said longitudinal extent of said battery (battery 3, Figures 1-3, [0084]). 
As to Claim 5, Hatanaka in view of Takahashi teaches the limitations of Claim 3, and wherein said (battery 3 of Hatanaka) has a longitudinal extent, and said connection contacts (104a, 104b) are disposed at a distance from one another being at most one fourth of said longitudinal extent of said battery (battery 3, Figures 1-3, [0084]).
As to Claim 6, Hatanaka in view of Takahashi teaches the limitations of Claim 3, and wherein said coil (611,612) has an axis (Figure 1 of Hatanaka), and said two connection contacts (104a, 104b) are disposed next to one another in parallel with said axis of said coil and on [0083]- [0085], Hatanaka teaches the arrangement of terminals in the first and second mode, Figures 9A, 9B 
As to Claim 7, Hatanaka in view of Takahashi teaches the limitations of Claim 3, and, wherein said coil (61, Hatanaka on Figures 10A, 10B) has an axis, and said coil (61) is in a centered positioned relative to said contact configuration (104a, 104b) transversely relative to said axis of said coil(61).
As to Claim 8, Hatanaka in view of Takahashi teaches the limitations of Claim 3, and wherein said battery has a generally right cylindrical shape with two circular or polygonal end faces disposed opposite one another in said lamination direction and at least one side wall perpendicular to said end faces, Hatanaka teaches [0239] teaches although a sealed thin lithium ion secondary battery is described as the lithium ion secondary battery 151 in this embodiment, the external shape of the lithium ion 
As to Claim 9, Hatanaka in view of Takahashi teaches the limitations of Claim 8, and wherein said battery is cuboid-shaped and said at least one side wall includes two broad sides disposed opposite one other and two narrow sides disposed opposite one other, Hatanaka teaches [0239] teaches although a sealed thin lithium ion secondary battery is described as the lithium ion secondary battery 151 in this embodiment, the external shape of the lithium ion secondary battery 151 is not limited thereto. The external shape of the lithium ion secondary battery 151 may be varied; for example, a button-type lithium ion secondary battery, a cylindrical lithium ion secondary battery, a square-type lithium ion secondary battery, or the like may be employed. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select any desired shape of the battery depending on the shape and size of the hearing device. 

As to Claim 10, Hatanaka in view of Takahashi teaches the limitations of Claim 8, and wherein said two connection contacts are disposed on one of said two end faces, [0085], Hatanaka teaches he first connection terminal 104a contacts the top surface of 
As to Claim 11, Hatanaka in view of Takahashi teaches the limitations of Claim 8, and wherein said two connection contacts are disposed on one of said two end faces, [0085], Hatanaka teaches he first connection terminal 104a contacts the top surface of the secondary battery 3, and the second connection terminal 104b contacts the lower surface of the secondary battery 3. This mode, as shown in FIG. 9D, allows arrangement of the power-receiving module 61 in a direction which crosses (e.g. perpendicularly crosses) the outline of a side surface of the ear-hook hearing aid 9.
As to Claim 12, Hatanaka in view of Takahashi teaches the limitations of Claim 10, and wherein said coil (61, Figure 8A) is disposed adjacent a side wall of said battery (3), and each of said two connection contacts(104a,104b) is disposed on an edge of an associated end face facing away from said coil (61).
As to Claim 13, Hatanaka in view of Takahashi teaches the limitations of Claim 11, and wherein said coil (61, Figure 8A) is disposed adjacent a side wall of said battery (3), and each of said two connection contacts (104a, 104b) is disposed on an edge of an associated end face facing away from said coil (61).
As to Claim 14, Hatanaka in view of Takahashi teaches the limitations of Claim 1, and which further comprises a housing to be worn behind the ear of a person (hearing aid , said battery (3) and said coil (611,612) being disposed in said housing (91).
As to Claim 15, Hatanaka in view of Takahashi teaches the limitations of Claim 1, and, wherein said battery is a Li-ion battery [0066] of Hatanaka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651